DENMAN, Circuit Judge
(dissenting).
There seems no difference between removing the discarded papers used in the interstate banking transactions, cleaning the ink wells after their use in writing and signing such documents, making habitable by janitorial services the premises necessarily required to perform such interstate transactions and the functions of the railway gang which cleans the passenger coaches carrying persons interstate. Both appear services necessary to the conduct of interstate business. In both cases they are engaged “in actual work upon the transportation [interstate] facilities” as that phrase is used in McLeod v. Threlkeld, 319 U.S. 491, 63 S.Ct. 1248, 1250, 87 L.Ed.-, (June 7, 1943).
Merely cooking food for the men who maintain an interstate right of way seems a step substantially removed from cleaning the cars used in such transportation. Because an interstate bank’s premises are immobile and the cars move is no ground of distinction. For an analogy to support the majority opinion the Supreme Court would have to hold that one employed in the cleaning of railway tools and tool houses, both facilities of the maintenance of way men, was not serving interstate commerce.
The question is whether the services are a direct aid to interstate commerce. Here it is not only such an aid but it is conceivable that a bank which had no janitorial service and permitted the litter of its transactions and its dust and dirt to accumulate would cease to function. I can see no difference between the “porters [who] keep the buildings clean and habitable” for the men and processes for the production of goods for commerce held within the Act in Kirschbaum Co. v. Walling, 316 U.S. 517, 519, 62 S.Ct. 1116, 1118, 86 L.Ed. 1638, and the janitors who keep the buildings clean and habitable for the men and processes in interstate banking. 1 do not believe that McLeod v. Threlkeld overruled, sub silentio Kirschbaum Co. v. Walling.
Appellants claim they are within the exception to the provisions of the Fair Labor Standards Act of its section 13(a) 2 which provides : “The provisions of sections 206 and 207 shall not apply with respect to * * * any employee engaged in any retail or service establishment the greater part of whose selling or servicing is in intrastate commerce.”
It is contended this provision should be construed as applying to the independent contractors who furnish the employees to the banking establishments in which they work. They, contend that since they also furnish janitors to be employed in other establishments where' their employment is in intrastate commerce and the total of such employment is greater than that in interstate commerce they are a service establishment within the exception.
I do not so construe the phrase “employee engaged in any * * * service establishment”. The words are “engaged in” and not “employed by”. Here the independent contractors furnished their employees to be engaged in work “in” the banking establishments. It is the character of the employment in the establishment and not the relationship of employees to an independent contractor, which is the determining factor. The District Court properly so held in an excellently reasoned opinion with a comprehensive review of the authorities. Lorenzetti v. American Trust Co., 45 F.Supp. 128.
*745The question then remains whether a banking institution is a “service establishment” within the meaning of the Act. The record does not show in detail the interstate business of the banks, but we may assume that it is primarily borrowing the money of the lending public, often referred to as “depositors” rather than lenders, and lending the borrowed money to others. Such profit seeking borrowing and lending by a bank do not constitute it a service establishment within the meaning of the exception.
The above applies to all the janitors except Semeria. He was not employed entirely in the bank’s premises used for banking purposes. A part of his time was spent in janitoring a cafeteria on a higher floor of the Wells Fargo bank, within the rule of McLeod v. Threlkeld, supra, (not decided when this case was tried below) too remote from interstate commerce to bring such services within the Act. The evidence does not show what portion of his services kept the premises “clean and habitable” for the bank’s interstate business much less that it was sufficient to bring him within the overtime provisions of the Act. Since the burden of proof was on Semeria to show that he was entitled to such overtime payment, it was error to award him overtime damages.
The judgment should be affirmed as to all the janitors except Semeria. As to the judgment in Semeria’s favor, it should be reversed.